 

Exhibit 10.30

 

 

 

IMMUNOGEN INC.

SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

FOR VICE PRESIDENTS AND HIGHER

As amended through February 15, 2018

 



ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Amended as of  February 15, 2018

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

I.

Purpose


1

II.

Eligibility


1

III.

Severance Benefits


3

IV.

Conditions Governing Payment


5

V.

Reemployment


6

VI.

Plan Continuance


6

VII.

Administration of the Plan


6

VIII.

Claim and Claim Appeal Procedures


6

IX.

Your Rights Under ERISA


8

X.

Tax Information


9

XI.

Severability


10

XII.

General Information


11

 

 



 



ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Amended as of  February 15, 2018

--------------------------------------------------------------------------------

 

 

IMMUNOGEN INC.

SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

FOR VICE PRESIDENTS AND HIGHER

(As amended through February 15, 2018)

I.



Purpose

The purpose of the ImmunoGen, Inc. Severance Pay Plan for Vice Presidents and
Higher (the “Plan”) is to provide, in the sole discretion of ImmunoGen, Inc.
(the “Company”), a period of continued income and benefits (“Severance
Benefits”) to eligible employees who serve in certain positions as designated by
the Company, and whose employment with the Company is involuntarily terminated
without Cause (as defined herein).

 

The Plan is designed to be an unfunded “employee welfare benefit plan,” as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and, accordingly, the Plan is governed by ERISA.  This
document constitutes both the Plan document and the summary plan description
required under ERISA.

 

II.



Eligibility

A.



For purposes of this Plan, the term “Eligible Employee” means an employee of the
Company:

1)



who holds the position of Vice President and higher; and

2)



whose employment with the Company is terminated by the Company without Cause.

B.



For the avoidance of doubt, unless the Company provides otherwise in writing,
Severance Benefits will NOT be paid to an employee:

1)



terminating employment voluntarily;

2)



on a leave of absence, whether approved or unapproved;

3)



terminated by the Company for Cause.  For purposes of this Plan, “Cause” means
that the employee has, as determined by the Company in its sole discretion: (i)
willfully committed an act or omission that materially harms the Company; (ii)
been grossly negligent in the performance of the employee’s duties to the
Company; (iii) willfully failed or refused to follow

1

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15, 2018

--------------------------------------------------------------------------------

 

 

the lawful and proper directives of the Chief Executive Officer or the Board of
Directors of the Company (the “Board”); (iv) been convicted of, or pleaded
guilty or nolo contendere, to a felony; (v) committed an act involving moral
turpitude that is or is reasonably expected to be injurious to the Company or
its reputation; (vi) committed an act relating to the employee’s employment or
the Company involving in the good faith judgment of the Board, material fraud or
theft; (vii) breached any material provision of any agreement between the
employee and the Company or any nondisclosure or non-competition agreement
between the employee and the Company, as all of the foregoing may be amended
prospectively from time to time; or (viii) breached a material provision of any
code of conduct or ethics policy in effect at the Company, as all of the
foregoing may be amended prospectively from time to time (each of the foregoing
hereinafter referred to as a “Violation”); provided, however, that if a
Violation described in clauses (ii), (vii) or (viii) is susceptible of cure, the
employee will be afforded a reasonable period (not to exceed twenty (20)
business days) after receiving the initial written notice from the Company of
such Violation to substantially cure such Violation prior to the Company taking
any action to terminate the employee’s employment for Cause;

4)



if the employee has been offered another reasonably comparable position with the
Company, whether or not the employee accepts such offer; or

5)



if the employee is entitled to receive severance compensation under the terms of
any separate written agreement, including, without limitation, any change in
control severance agreement or employment agreement, between the Company and the
employee in connection with the termination of the employee’s employment
following a change in control of the Company or otherwise.

For purposes of clause (4) above, whether an offer is “reasonably comparable”
will be determined by the Company in its sole reasonable discretion.  The
Company shall, but is not necessarily limited to, consider the following factors
in making such determination: (a) the change in commute; (b) a comparison of the
offered annual base salary against the employee’s then current annual base
salary; and (c) whether the employee is reasonably capable of performing the
responsibilities of the position by training or experience.

C.



Notwithstanding any provisions of this Plan to the contrary, the Company shall
not be obligated to pay the employee and the employee shall not be eligible to
receive any Severance Benefits set forth in Section III unless the employee
executes, delivers, and does not revoke a “separation agreement” within the time
period set forth in the separation agreement.  The separation agreement
generally will include:

·



a release of claims;

·



a non-disparagement agreement;



2

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

·



a non-competition agreement;

·



a non-solicitation agreement; and

·



such other provisions that the Company may require.

 

III.



Severance Benefits

Provided that an Eligible Employee satisfies all conditions for receipt in
accordance with the terms of this Plan, an Eligible Employee shall be entitled
to the following Severance Benefits:

A.



Severance Pay

An Eligible Employee will receive Severance Pay in accordance with the following
schedule:

Chief Executive Officer

18 months

Executive Officer (as designated by the Board)

12 months

Vice President (other than Executive Officer)

Two (2) weeks of salary for each year of service, subject to a minimum Severance
Pay level of 26 weeks and a maximum Severance Pay level of 52 weeks

Severance Pay will be calculated on the basis of the Eligible Employee’s highest
annualized base salary in the 12 months preceding the date of termination of
employment with the Company (the “Termination Date”).

For these purposes, an Eligible Employee who is a Vice President (other than an
Executive Officer) is entitled to credit for a year of service for each 12 month
period of continuous service commencing on the Eligible Employee’s date of hire
(or in the case of an Eligible Employee who has more than one period of service
with the Company, the most recent date of hire); provided however, that credit
for a full year of service will be given if the Termination Date is six (6)
months or more from the most  recent anniversary date of the Eligible Employee’s
date of hire (or most recent date of hire as noted above).

Severance Pay will be paid by means of salary continuation payments commensurate
with the Company’s normal payroll cycles, for the duration of the period
described above (the “Severance Period”), to commence as soon as practicable
following the effective date of the separation agreement, but no later than
sixty (60) days following the Termination Date, subject to the provisions of
Section II(C) and Section IV.  In case of the death of an Eligible Employee
before the completion of all Severance Payments, any remaining Severance
Payments will be paid in a lump sum to the beneficiary or beneficiaries as set
forth in the Eligible

3

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

Employee’s beneficiary designation under the Company’s group life insurance
program as in effect on the Eligible Employee’s Termination Date, as soon as
administratively feasible, but in no event later than sixty (60) days following
the Company’s receipt of notice of the Eligible Employee’s death.  If no such
beneficiary designation is in effect on the Termination Date, or if no such
designated beneficiary(ies) survive the Eligible Employee, the remaining
Severance Payments will be paid to Eligible Employee’s estate.

B.



Annual Bonus

1)



If not already paid on or prior to the Termination Date, an Eligible Employee
will be entitled to receive a payment equal to his or her annual bonus related
to the most recently completed calendar year, determined in accordance with the
terms of the Company’s annual bonus program, if, as and when bonuses are paid to
employees who were similarly situated officers of the Company as of the end of
the most recently completed fiscal year.

2)



For the calendar year in which the Eligible Employee’s termination occurs, the
Eligible Employee will be entitled to receive his or her annual bonus related to
such year, determined in accordance with the Company’s annual bonus program, if,
as and when bonuses are paid to employees who were similarly situated officers
of  the Company as of end of such year, provided that such bonus will be
pro-rated to reflect the actual number of days the Eligible Employee was
employed during the applicable calendar year.

Any annual bonus amounts due to the Eligible Employee will be paid to the
Eligible Employee at the same time bonuses are paid to other participants in the
Company’s annual bonus program.  In case of the death of an Eligible Employee
before payment of the annual bonus amounts due to the Eligible Employee, such
bonus amounts will be paid to the beneficiary or beneficiaries as set forth in
the Eligible Employee’s beneficiary designation under the Company’s group life
insurance program as in effect on the Eligible Employee’s Termination Date.  If
no such beneficiary designation is in effect on the Termination Date, or if no
such designated beneficiary(ies) survive the Eligible Employee, the bonus
amounts will be paid to the Eligible Employee’s estate.

C.



COBRA Premium

If an Eligible Employee timely elects to continue medical and dental coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will subsidize such Eligible Employee’s COBRA premium at
the same rate the Company subsidizes coverage for similarly situated active
employees, as such subsidy may be modified from time-to-time.  In the event that
the Company determines that the COBRA premium subsidy is taxable income to
Eligible Employees, the income will be reported on Form W-2 as imputed
income.  The COBRA premium subsidy will continue for the duration of the

4

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

Eligible Employee’s Severance Period, or until COBRA ends, if earlier.  Upon the
cessation of the COBRA premium subsidy, the Eligible Employee will be entitled
to continue his or her medical and/or dental coverage for the duration of the
COBRA continuation period, if any, at the Eligible Employee’s own cost.

D.



Outplacement Services

Outplacement services lasting not less than 6 months will be provided at a level
to be determined by the Company in its sole discretion.  If an Eligible Employee
fails to commence utilization of the outplacement services provided by the
Company within 60 days of his or her Termination Date, the outplacement services
shall be forfeited.  In no event will an Eligible Employee be entitled to the
cash value of the outplacement services in lieu of the outplacement services.

IV.



Conditions Governing Payment

A.



In addition to the satisfaction of any conditions set forth above, an Eligible
Employee will only receive such Severance Benefits if the Company determines
that the Eligible Employee has satisfied the following:

1)



the Eligible Employee must continue to be actively at work to the satisfaction
of the Company through the last day of work designated and as determined by the
Company, in its sole discretion, unless the Eligible Employee’s absence is
covered by the Company’s paid time off policy, or if the Company, in its sole
discretion, has agreed in writing to adjust the Eligible Employee’s last day of
work to an earlier date than previously scheduled; and

2)



the Eligible Employee must have returned all Company property and settled
satisfactorily all expenses owed to the Company.

B.



Any Severance Benefits to which the Eligible Employee may be entitled will be
offset, in the sole discretion of the Company, by any amounts the Eligible
Employee may owe the Company, such as pay for time under the Company’s paid time
off policy the Eligible Employee may have been advanced but was not earned at
the time of termination, unauthorized or un-reconciled business expenses, and
the value of any Company equipment in the Eligible Employee’s possession which
the Eligible Employee has not returned to the Company.

C.



Any Severance Benefits to which an Eligible Employee may be entitled shall
immediately cease upon the determination by the Company that such Eligible
Employee violated the terms of the separation agreement or the Proprietary
Information, Inventions and Competition Agreement between the Company and the
Eligible Employee.



5

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

V.



Reemployment

If rehired by the Company, any Severance Benefits to which an Eligible Employee
may be entitled shall cease with the payment for the period ending the day
immediately preceding the date of rehire.

VI.



Plan Continuance

The Company expects to continue this Plan indefinitely, but reserves the right
to amend or terminate the Plan, or any portion of the Plan, at any time in its
sole discretion by action of the Board.  Further, the Company, by action of the
Board, reserves the right to modify the benefits set forth in this Plan, or to
pay such other benefits as it may, in its sole discretion, deem appropriate, in
addition to or in lieu of the benefits set forth in this Plan.  Notwithstanding
the above, any amendment or modification to the Plan that decreases benefits
available under the Plan will apply only to those employees who have a
Termination Date after the effective date of such modification or amendment.

VII.



Administration of the Plan

The Company, acting through the Head of Human Resources (“HHR”), shall be the
Plan Administrator.  The Plan Administrator shall have sole authority and
discretion to administer and construe the terms of this Plan, subject to
applicable requirements of law.  Without limiting the generality of the
foregoing, the Plan Administrator shall have complete discretionary authority to
carry out the following powers and duties:

1)



to make and enforce such rules and regulations as it deems necessary or proper
for the efficient administration of the Plan;

2)



to interpret and construe the Plan, its interpretations and constructions
thereof to be final and conclusive on all persons claiming Severance Benefits
under the Plan;

3)



to decide all questions, including without limitation, issues of fact,
concerning the Plan, including the eligibility of any person to participate in,
and receive Severance Benefits under the Plan; and

4)



to appoint such agents, counsel, accountants, consultants and other persons as
may be required to assist in the administration of the Plan.

VIII.



Claim and Claim Appeal Procedures

Employees who are eligible for Severance Payments under this Plan will be
notified by the Company.  If you believe that you did not receive the Severance
Benefits to which you were entitled, you need to make a claim with the Director,
Human Resources Business Partner (the “HR Business Partner”). The HR Business
Partner will review and make a decision with respect to your claim within 90
days of receipt of your claim, unless the HR Business Partner determines that
special circumstances require an extension of time for processing the claim, in
which case you will receive a written notice of the extension before termination
of the initial 90-day period.  The

6

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

extension notice will indicate the special circumstances requiring the extension
and the date by which the HR Business Partner expects to render the benefit
determination.

If any claim is denied in whole or in part, you or your beneficiary will receive
written notification within 90 days, including the reasons for the denial;
reference to the specific Plan provisions on which the denial was based;
information about additional material needed to pursue the claim, if any, and
why such material is needed; and an explanation of the claim appeal procedure
including a statement of your right to bring a civil action under § 502(a) of
ERISA following an adverse benefit determination on appeal.  Within 60 days, you
or your beneficiary may submit a written request for reconsideration of the
claim to the HHR.

You or your representative may submit written comments, documents, records, and
other information relating to the claim for Severance Benefits.  Upon request
and free of charge, you or your representative may have reasonable access to,
and copies of, all documents, records, and other information relevant to your
claim for Severance Benefits.

The review by the HHR will take into account all comments, documents, records,
and other information you submit relating to the claim, without regard to
whether such information was submitted or considered in the initial Severance
Benefits determination.

The HHR will make a decision on your appeal within 60 days after the receipt of
the appeal.  If the HHR determines that special circumstances require an
extension of time for processing the appeal, you will receive a written notice
of the extension before the end of the initial 60-day period.  The extension
notice shall indicate the special circumstances requiring the extension and the
date by which the Plan expects to render the determination on appeal.

If your appeal is denied in whole or in part, you will receive a written
notification including the reasons for the denial; reference to the specific
Plan provisions on which the denial was based; a statement that you are entitled
to receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to your claim for
Severance Benefits; and a statement describing any voluntary appeal procedures
offered by the Plan and your right to obtain information about such procedures,
as well as a statement of your right to bring a civil action under § 502(a) of
ERISA.

The HHR will decide whether a hearing will be held on the claim and will notify
you at least 14 days before the hearing, if one is to be held.

To the extent permitted by law, decisions reached under the claims procedures
set forth in this Section VIII shall be final and binding on all parties.  No
action (whether at law, in equity or otherwise) shall be brought by or on behalf
of any participant or Beneficiary for or with respect to benefits due under this
Plan unless the person bringing such action has timely exhausted the Plan’s
claim review procedure.  In any such legal action, the claimant may only present
evidence and theories which the claimant presented during the claims
procedure.  Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived.  Judicial review of a claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based on the
evidence and theories the claimant presented during the claims procedure.



7

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

Any action (whether at law, in equity or otherwise) must be commenced within one
(1) year and must be brought in a court of competent jurisdiction sitting in
Waltham, Massachusetts.  This one (1) year period shall be computed from the
earlier of: (a) the date a final determination denying such benefit, in whole or
in part, is issued under the Plan’s claim review procedure; and (b) the date
such individual’s cause of action first accrued (as determined under the laws of
the Commonwealth of Massachusetts without regard to principles of choice of
laws).

IX.



Your Rights Under ERISA

As a participant in the Plan you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants shall be entitled to:

A.



Receive Information About Your Plan and Benefits

1)



Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites and union halls, all documents governing
the Plan, including insurance contracts, and a copy of the latest annual report
(Form 5500 Series) filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration.

2)



Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description.  The Plan Administrator may make a reasonable charge for the
copies.

B.



Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan.  The people who
operate your plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in your interest and that of other Plan participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

C.



Enforce Your Rights

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. 

8

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or federal court.  If it should happen that
Plan fiduciaries misuse the Plan’s money, or if you are discriminated against
for asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If you are successful, the court may
order the person you have sued to pay these costs and fees.  If you lose, the
court may order you to pay these costs and fees, for example, if it finds your
claim is frivolous.

D.



Assistance with Your Questions

If you have questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration.

X.



Tax Information

It is intended that this Plan: (i) be exempt from the requirements of Section
409A of the Internal Revenue Code (the “Code”) of 1986 (“Section 409A”) to the
maximum extent possible (under the short-term deferral rules of Treasury
Regulation Section 1.409A-1(b)(4)(i) and/or the exemption for involuntary
terminations under the separation pay plan rules of Treasury Regulation Section
1.409A-1(b)(9)(iii)).

If this Plan is not exempt from the requirements of Section 409A of the Code, or
to the extent the Plan is not so exempt, it is intended that the Plan comply
with the requirements of Section 409A of the Code and the Plan shall be
interpreted, operated and administered accordingly, including:

(i)The phrase termination of employment, or any derivation thereof, shall mean a
“separation from service” within the meaning of Code Section 409A.

(ii)To the extent that this Plan requires that a payment shall be made following
the execution of a waiver and release agreement, such payment or payments will
only be made if the waiver and release agreement is executed prior to the 60th
day following the Termination Date; provided, that if this 60 day period
commences in one tax year and ends in the next tax year, no payment which is the
subject of such waiver and release agreement may be made or commence (in the
case of a series of payments), until the second of the tax years.  The Employee
may not designate the year of such payment.

(iii)To the extent that this Plan provides for the reimbursement of specified
expenses incurred by an Eligible Employee, such reimbursement shall be made in
accordance with the provisions of this Plan, but in no event later than the last
day of the Eligible Employee’s taxable year following the taxable year in which
the expense was

9

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

incurred.  The amount of expenses eligible for reimbursement in any taxable year
of the Eligible Employee shall not affect the amount of expenses to be
reimbursed or provided in any other year (except in the case of maximum benefits
to be provided under a medical reimbursement arrangement, if applicable).

(iv)Payments in respect of an Eligible Employee’s termination of employment
under this Plan are designated as separate payments for purposes of the
short-term deferral rules under Treasury Regulation Section 1.409A-1(b)(4)(i)(F)
and the exemption for involuntary terminations under separation pay plans under
Treasury Regulation Section 1.409A-1(b)(9)(iii).  As a result, (a) any payments
that become vested as a result of the Eligible Employee’s termination of
employment under this Plan that are made on or before the 15th day of the third
month of the later of the calendar year or Company fiscal year following the
calendar or fiscal year of the Eligible Employee’s termination of employment,
and (b) any additional payments that are made on or before the last day of the
second calendar year following the year of the Eligible Employee’s termination
of employment and do not exceed the lesser of two times base salary or two times
the limit under Code Section 401(a)(17) then in effect, and (c) the payment of
medical expenses within the applicable COBRA period, are exempt from the
requirements of Code Section 409A.

(v)Notwithstanding any other provision with respect to the timing of payments
under Section III, if, at the time of Eligible Employee’s termination, Eligible
Employee is deemed to be a “specified employee” (within the meaning of Section
409A, and any successor statute, regulation and guidance thereto) of the
Company, then solely to the extent necessary to comply with the requirements of
Section 409A, any payments to which Eligible Employee may become entitled under
Section III which are subject to Section 409A (and not otherwise exempt from its
application) will be withheld until the first (1st) business day of the seventh
(7th) month following the Termination Date, at which time Eligible Employee
shall be paid an aggregate amount equal to the accumulated, but unpaid, payments
otherwise due to Eligible Employee under the terms of Section III.

Notwithstanding anything in this Plan to the contrary, the Company does not
guarantee the tax treatment of any Severance Benefits under this Plan, including
without limitation pursuant to the Code, federal, state or local tax laws or
regulations.

XI.



Severability

In the case any provision of the Plan is determined to be illegal or invalid for
any reason, such illegality or invalidity will not affect the remaining parts of
the Plan, but the Plan will be construed and enforced as if such illegal or
invalid provision never existed.



10

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------

 

 

XII.



General Information

 

 

Plan Name:

ImmunoGen, Inc. Severance Pay Plan for Vice Presidents and Higher

Type of Plan:

Severance Pay Plan - Welfare Plan

Name of Plan Sponsor:

ImmunoGen, Inc.

830 Winter Street

Waltham, MA 02451

(781) 895-0600

 

Employer I.D. Number:

04-2726691

Plan Number:

5 0 2

Plan Administrator:

ImmunoGen, Inc.

c/o Chief Human Resources Officer

830 Winter Street

Waltham, MA 02451

 

Plan Agent for Service
of Legal Process:

ImmunoGen, Inc.

c/o General Counsel

830 Winter Street

Waltham, MA 02451

 

Service of legal process also may be made on the Plan Administrator

 

Plan Year:

January 1 through December 31

 

Amended effective as of February 15, 2018.

 

IMMUNOGEN INC.

By:   /s/ Mark J. Enyedy

Title:   President and Chief Executive Officer

Date:   February 15, 2018

11

ImmunoGen, Inc. Severance Pay Plan
for Vice Presidents and Higher
Effective as of February 15 , 2018

--------------------------------------------------------------------------------